Citation Nr: 0529056	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  01-00 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for cervical spine 
disc bulge with clinical cervical polyradiculopathy and 
cervical and upper back myositis, currently evaluated as 60 
percent disabling.

2.  Entitlement to an increased evaluation for left 
paracentral herniated nucleus pulposus, with clinical left L4 
and bilateral L5 lumbar radiculopathy and L3-L4 bulging disk, 
currently evaluated as 50 percent disabling combined.

3.  Entitlement to an increased evaluation for left 
paracentral herniated nucleus pulposus, with clinical left L4 
and bilateral L5 lumbar radiculopathy and L3-L4 bulging disk, 
evaluated as 40 percent disabling, prior to July 23, 2004.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to March 
1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that regarding the veteran's claim of entitlement 
to an increased evaluation for left paracentral herniated 
nucleus pulposus, with clinical left L4 and bilateral L5 
lumbar radiculopathy and L3-L4 bulging disk, the veteran was 
awarded separate 10 percent ratings for each lower extremity 
by a February 2005 rating decision.  The veteran's combined 
rating for symptoms pertaining to his lumbar spine disability 
is currently 50 percent.  See 38 C.F.R. § 4.25, 4.26 (2005).  
Because he continues to disagree with the current rating 
assigned, the claim of an increased rating above 50 percent 
for this disability remains at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).

The issues pertaining to the veteran's lumbar spine 
disability will be addressed in the REMAND portion of this 
document.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  Prior to September 23, 2002, only the earlier criteria 
for rating the veteran's cervical spine disability are 
applicable.

4.  The most recent criteria for rating the veteran's 
cervical spine disability are applicable only from September 
26, 2003.

5.  With respect to the period of time subsequent to 
September 2002, neither the pre-September 2002 nor the 
amended criteria for rating effective September 23, 2002, are 
more favorable to the veteran.

6.  With respect to the period of time subsequent to 
September 2003, none of three sets of rating criteria is most 
favorable to the veteran.

7.  The veteran's cervical spine disc bulge with clinical 
cervical polyradiculopathy and cervical and upper back 
myositis is currently manifested by severe limitation of 
motion with no more than moderate incomplete paralysis 
bilaterally of all radicular groups affecting the upper 
extremity.


CONCLUSION OF LAW

The criteria for a combined disability rating of 70 percent, 
but no higher, for the veteran's cervical spine disc bulge 
with clinical cervical polyradiculopathy and cervical and 
upper back myositis have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5290, 5293 (2003); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243, 8513, 8613, 8713 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

In the present case, the veteran's claim was raised by an 
August 16, 2000 routine VA examination.  Thereafter, in a 
rating decision dated in February 2000, the veteran's claim 
was denied.  Only after that rating action was promulgated 
did the RO, on April 22, 2002, provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  Nevertheless, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran on April 22, 2002, was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by VA at that time, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated.  A Supplemental Statement of the Case 
(SSOC), adjudicating the veteran's claim, was provided to the 
veteran in March 2003.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on April 22, 
2002, complied with these requirements.  A June 7, 2004 
letter from the VA Appeals Management Center (AMC), in 
Washington, D.C., also complied with these requirements.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The veteran was provided VA 
examinations in August 1999, February 2002, and July 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in the September 
2003 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claim or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2005).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2005).

Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2005).

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA examinations of the veteran in 
August 1999, February 2002, and July 2004; VA treatment 
records dated from January 2000 to April 2004; a private 
examination report dated in August 2002, and contentions by 
the veteran and his representative.  For the purpose of 
reviewing the medical history of the veteran's service-
connected disorders, see 38 C.F.R. §§ 4.1, 4.2 (2005), the 
Board also reviewed medical evidence developed in conjunction 
with prior claims, such as service medical records, records 
of private medical treatment dated between January 1989 and 
September 1991, VA records for treatment between September 
1988 and March 1995, and VA examinations conducted in March 
1985, April 1985, April 1989, June 1991, July 1991, June 
1994, and June 1997.  The Board has also reviewed documents 
developed throughout this appeal, such as statements from the 
veteran's representative.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows or fails to show regarding his claim.

Regarding musculoskeletal disabilities, such as the veteran's 
cervical spine disability, functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2005).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2005); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(December 12, 1997).

In the rating decision on appeal, the veteran's service-
connected cervical spine disc bulge with clinical cervical 
polyradiculopathy and cervical and upper back myositis was 
rated under Diagnostic Code 5021-5293.  The hyphenated 
diagnostic code in this case indicates that myositis under 
Diagnostic Code 5021 is the service-connected disorder, and 
intervertebral disc syndrome under Diagnostic Code 5293 is a 
residual condition.  During the pendency of this appeal, 
regulatory changes have twice amended the rating criteria for 
evaluating cervical spine disabilities.  The first regulatory 
change affected only the rating criteria for intervertebral 
disc syndrome.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  
This amendment was effective September 23, 2002.  Id.  The 
regulations regarding diseases and injuries to the spine, to 
include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  68 Fed. Reg. 51454-51458 (Aug. 
27, 2003); 69 Fed. Reg. 32449-32450 (June 10, 2004).  There 
law requires that for any date prior to September 23, 2002, 
the Board cannot apply the first set of revised regulations 
and that for any date prior to September 26, 2003, the Board 
cannot apply the second set of revised regulations.

All three sets of regulations were provided to the veteran in 
a February 2005 supplement statement of the case (SSOC).  
Therefore, the veteran was given notice of the old and new 
regulations and has had an opportunity to submit evidence and 
argument related to all three sets of regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under Diagnostic Code 5293 of the original rating criteria, 
the veteran was assigned a 60 percent disability rating for 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  That was the 
highest disability rating available under Diagnostic Code 
5293.  Turning to the other diagnostic codes under the old 
criteria that provided higher disability ratings for cervical 
spine disabilities, there is no evidence of a vertebral 
fracture to warrant a higher evaluation under Diagnostic Code 
5285 for residuals of fracture of vertebra.  Likewise, there 
is no evidence of ankylosis of the cervical spine to warrant 
a higher evaluation under Diagnostic Code 5287.  The veteran 
has consistently demonstrated motion of his cervical spine 
although his ability to flex, extend, and rotate his spine 
has decreased including at VA examinations in August 1999 and 
February 2002.

Under the first set of amended criteria, intervertebral disc 
syndrome under Diagnostic Code 5293 is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  When intervertebral disc syndrome is evaluated 
on the basis of chronic manifestations, orthopedic 
disabilities are evaluated using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities are evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (2) (2003).  A 60 percent disability rating, which 
is the highest available rating based upon the duration of 
incapacitating episodes, has already been assigned for the 
veteran's cervical spine disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the second set of amended criteria, a back disability 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis of the entire spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, is rated 100 
percent disabling.  A 40 percent disability rating is 
assigned for unfavorable ankylosis of the entire cervical 
spine.  A 30 percent disability rating is assigned for 
forward flexion of the cervical spine to 15 degrees or less 
or for favorable ankylosis of the entire cervical spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  Any 
associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
evaluated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) 
(2005).  Normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2) 
(2005).  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes in the third set of 
criteria, a 60 percent disability evaluation, which the 
veteran already receives for his cervical spine disability, 
is the highest available rating for evaluated intervertebral 
disc syndrome based upon the total duration of incapacitating 
episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).  Further, as noted previously, the evidence has never 
shown that the veteran's cervical spine is ankylosed.

No other diagnostic code pertaining solely to the cervical 
spine, under any of the sets of regulations, provides for a 
disability rating greater than 60 percent.  Thus, the veteran 
may obtain a greater disability rating only by combining 
under 38 C.F.R. § 4.25 separate evaluations for the veteran's 
chronic orthopedic and neurologic manifestations for his 
cervical spine disability along with evaluations for all 
other service-connected disabilities.  The veteran's symptoms 
include limitation of motion of his cervical spine and pain, 
weakness of grip strength, diminished sensation, and absent 
deep tendon reflexes in his upper extremities but without 
atrophy or wasting of muscle in the upper extremities.

Evaluating the range of motion of the veteran's spine, with 
consideration of limitation of motion due to pain, the 
veteran has shown pain free motion of his cervical spine to 
as little as 15 degrees of forward flexion.  This is 
consistent with severe limitation of motion.  Under 
Diagnostic Code 5290 of the original rating criteria, severe 
limitation of cervical spine motion warrants a 30 percent 
disability rating, which is the maximum rating available.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  Likewise, 
under the amended criteria, forward flexion of the cervical 
spine to 15 degrees or less warrants a 30 percent disability 
rating but no higher.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2005).

Turning to the veteran's upper extremities, under Diagnostic 
Code 8513, a 20 percent evaluation is warranted for mild 
incomplete paralysis of the all radicular groups affecting 
either (major or minor) upper extremity.  For moderate 
incomplete paralysis of all radicular groups affecting the 
major upper extremity, a 40 percent rating is assigned, and a 
30 percent rating is assigned for the minor upper extremity.  
For severe incomplete paralysis, a 70 percent rating is 
assigned for the major upper extremity, and a 60 percent 
rating is assigned for the minor upper extremity.  For 
complete paralysis, a 90 percent rating is assigned for the 
major upper extremity, and an 80 percent rating is assigned 
for the minor upper extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8513 (2005).

Disability of the radicular groups affecting the upper 
extremity contemplates that these nerves may also be rated 
for neuritis or neuralgia under Diagnostic Codes 8613 and 
8713 respectively.  In rating peripheral nerve disability, 
neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating to be assigned for 
neuritis not characterized by organic changes will be that 
for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2005); see also 38 C.F.R. § 4.124a, 
Diagnostic Code 8613 (2004).  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the scale provided for injury of the nerve involved, 
with a maximum equal to moderate incomplete paralysis.  
38 C.F.R. § 4.124 (2005); see also 38 C.F.R. § 4.124a, 
Diagnostic Code 8713 (2005).  To the extent that the veteran 
has muscle impairment, a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2005).  Thus, compensating 
the veteran for muscle and neurologic disability in the upper 
extremities is precluded by 38 C.F.R. § 4.55.

The veteran's symptoms in his upper extremities are 
consistent with the description of neuritis under 38 C.F.R. 
§ 4.123.  Thus, the veteran cannot be rated based upon more 
than severe incomplete paralysis of the radicular groups 
affecting his upper extremities.  In this case, because the 
veteran has not shown muscle atrophy of his upper 
extremities, the Board finds that the veteran's symptoms more 
nearly approximate the criteria for moderate incomplete 
paralysis.

In addition to his cervical spine disc bulge with clinical 
cervical polyradiculopathy and cervical and upper back 
myositis, the veteran is also service-connected for major 
depressive disorder evaluated as 70 percent disabling, a 
lumbar spine disorder evaluated as at least 40 percent 
disabling, and dermatitis evaluated as 10 percent disabling.  
Considering the veteran's cervical spine manifestations 
individually, combining (not adding) the 70 percent rating 
(depressive disorder), the two 40 percent rating (one for the 
lumbar spine and one for the right upper extremity), the two 
30 percent ratings (one of the left upper extremity and one 
for the cervical spine), and the 10 percent disability rating 
(dermatitis), the veteran would be entitled to a 100 percent 
rating.  38 C.F.R. § 4.25 (2005).  In contrast, combining a 
60 percent disability rating for cervical intervertebral disk 
syndrome with the 70, 40, and 10 percent disability ratings 
for the veteran's three other service-connected disabilities 
results in a 90 percent rating.

Because the combined 100 percent disability rating is greater 
than the 90 percent disability rating resulting when using 
the 60 percent rating based upon cervical intervertebral disc 
syndrome, it is more favorable to evaluate the veteran's 
chronic orthopedic and neurologic manifestations for his 
cervical spine disability under separate diagnostic codes 
than under the single diagnostic code for intervertebral disk 
syndrome.

Accordingly, the evidence shows that the veteran is entitled 
to a 30 percent evaluation for severe limitation of motion of 
the cervical spine, a 40 percent evaluation for moderate 
incomplete paralysis of the right radicular nerve groups, and 
a 30 percent evaluation for moderate incomplete paralysis of 
the left radicular nerve groups.  The preponderance of the 
evidence is against the assignment of higher disability 
ratings under any of the diagnostic criteria.  These ratings 
result in combined rating of 70 percent for the veteran's 
symptoms of his cervical spine disc bulge with clinical 
cervical polyradiculopathy and cervical and upper back 
myositis.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain.  Although the veteran has pain on motion, the Board 
finds that a 70 percent combined disability rating considers 
the veteran's functional loss, pain, and weakness resulting 
from his cervical spine disc bulge with clinical cervical 
polyradiculopathy and cervical and upper back myositis.  The 
examination reports depict the difference between the 
veteran's functional abilities with and without consideration 
of pain.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to cervical spine 
disabilities; however, the medical evidence reflects that 
those manifestations are not present in this case.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected cervical 
spine disc bulge with clinical cervical polyradiculopathy and 
cervical and upper back myositis.

It is undisputed that the veteran's service-connected 
disability has an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2005).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) (1) is not warranted.


ORDER

A combined disability rating of 70 percent, but no higher, 
for the veteran's cervical spine disc bulge with clinical 
cervical polyradiculopathy and cervical and upper back 
myositis (rated as 30 percent for severe limitation of motion 
of the cervical spine, 40 percent for incomplete paralysis of 
all radicular groups affecting the right upper extremity, and 
30 percent for incomplete paralysis of all radicular groups 
affecting the left upper extremity) have been met, subject to 
the laws and regulations governing to the award of monetary 
benefits.



REMAND

The issues pertaining to the veteran's an increased 
evaluation for left paracentral herniated nucleus pulposus, 
with clinical left L4 and bilateral L5 lumbar radiculopathy 
and L3-L4 bulging disk, are not ready for appellate review.  
After the case was remanded by the Board in September 2003, 
the veteran was not provided a Supplemental Statement of the 
Case (SSOC) even though additional evidence pertaining to the 
claims was obtained.  Instead, a rating decision was provided 
to the veteran in April 2005, and the veteran was incorrectly 
advised that the addition of a separate rating for each of 
his lower extremities constituted a full grant of his claim.

An SSOC will be furnished to a claimant and his or her 
representative if additional pertinent evidence is received 
that has not been considered in the Statement of the Case or 
a prior SSOC.  See 38 C.F.R. § 19.31(b) (2005).  When 
evidence is receive prior to the transfer of a case to the 
Board an SSOC must be furnished to the appellant, and his or 
her representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a) (2005).  In 
this case, the evidence is not duplicative of evidence 
already associated with the claims file, and it is relevant 
to the issues on appeal.  Therefore, in accordance with 38 
C.F.R. § 19.37(a), the case must be returned to the RO for 
consideration of the additional evidence and the issuance of 
an SSOC.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

Review the record.  Readjudicate the 
issues regarding the veteran's service-
connected left paracentral herniated 
nucleus pulposus, with clinical left L4 
and bilateral L5 lumbar radiculopathy and 
L3-L4 bulging disk.  If any benefit 
sought on appeal remains denied, furnish 
a supplemental statement of the case to 
the veteran and his representative and 
give them the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


